Citation Nr: 0002071	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-04 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability.

2.  Entitlement to service connection for a pulmonary 
disability, to include the residuals of bronchitis and 
influenza.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to June 
1957 and from June 1959 to May 1963.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

In November 1999, the veteran had a hearing before the 
undersigned.  During that hearing, testimony was rendered to 
the effect that service connection is warranted for the 
residuals of asbestos exposure.  That issue has not been 
adjudicated by the RO.  In the absence of RO adjudication, 
there can be no appeal of such issue to the Board.  It's 
adjudication is not inextricably intertwined with any issue 
currently on appeal.  Accordingly, it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  In May 1987, the Board denied entitlement to service 
connection for low back disability. 

2.  Evidence received since the Board's decision in May 1987 
is cumulative or duplicative of that on file at the time of 
the decision or is not so significant, by itself or in 
connection with evidence previously assembled, that it must 
be considered in order to fairly decide the merits of the 
claim.

3.  The claim of entitlement to service connection for a 
pulmonary disability, to include the residuals of bronchitis 
and influenza, is not plausible.


CONCLUSIONS OF LAW

1.  The Board's May 1987 decision which denied entitlement to 
service connection for low back disability is final. 38 
U.S.C.A. § 7104(a) (West 1991).

2.  The evidence received since the May 1987 Board decision 
is not new and material to reopen the veteran's claim of 
entitlement to service connection for low back disability. 38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim of entitlement to service connection for a 
pulmonary disability, to include the residuals of bronchitis 
and influenza is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Low Back

In May 1987, the Board denied entitlement to service 
connection for low back disability.  Evidence on file at that 
time consisted of the veteran's service medical records; 
private medical records, dated from June 1979 to July 1985; 
reports of VA examinations, performed in December 1984 and 
November 1985; statements from the veteran's family and 
friends, received in September 1985; and the transcript of a 
hearing held at the RO in October 1985.  Such evidence showed 
that during the veteran's June 1959 service entrance 
examination, slight shortening of the lower extremity with 
compensatory scoliosis was clinically identified.  In service 
in December 1960, he was treated for lumbar strain.  
Thereafter, there was no further medical evidence of low back 
disability.  The report of the April 1963 discharge 
examination showed normal clinical findings pertaining to the 
spine.  

A report of post service private medical examination in June 
1979 noted the veteran reported a complaint, since the day 
before, while making a barbed wife fence, of a stinging 
sensation in the lumbosacral area.  He reported a history of 
back pain, off and on, since 1972.  The assessment was acute 
lumbar subluxation with lumbar neuralgia.  Subsequently dated 
private and VA medical records contained diagnoses of 
lumbosacral strain, and herniated disc at L4-5.

Statements received in September 1985 from acquaintances and 
relatives of the veteran attest to his good health prior to 
service, and his back problems following service.  Testimony 
was provided by the veteran and his son at a RO hearing in 
October 1985 in support of his service connection claim.

A Board decision in May 1987 found that there was no 
competent evidence of a nexus between any of the back 
problems after service and those noted in the service medical 
records.  It was determined that the back problems noted in 
service were acute and transitory and resolved with no 
residual disability.  Post service back problems were deemed 
to have been initially demonstrated too remote from service 
to be associated with service, in the absence of 
demonstration of continuity of symptomatology.  The Board's 
May 1987 decision is final.  38 U.S.C.A. § 7104.

The veteran requests that his claim of entitlement to service 
connection for low back disability be reopened.  Generally, a 
claim which has been denied in a final Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §  7104(a) 
(West 1991).  The exception to this rule is 38 U.S.C.A. 
§ 5108 which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must perform a three step 
analysis.  First, it must determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a).  Second, if new and material evidence has been 
presented, immediately upon reopening the claim, the 
Secretary must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See, Elkins v. West, 12 Vet. App. 209 
(1999).

"New and material evidence" is evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

Evidence added to the record since the Board's May 1987 
decision includes a report from Schumpert Medical Center, 
reflecting hospitalization from September 1986 to October 
1986; the report of a VA examination performed in October 
1991; lay statements, received in July 1997, from 
acquittances who knew the veteran before and after service; 
and the transcript of the hearing held in November 1999.  
Such evidence had not previously been submitted to VA 
decision makers and does refer to the veteran's low back 
disability.  However, it does not cure the deficiencies in 
the record which was before the Board in May 1987.  While the 
additional medical records show continuing treatment for low 
back disability many years after service, they do not suggest 
a nexus between any of those problems and the back 
disabilities reported in his service medical records.  The 
lay statements and testimony at the veteran's hearing cannot 
provide such a nexus, because lay personnel are not qualified 
to render opinions which require medical expertise.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Parenthetically, it should be noted that although the lay 
personnel were reportedly aware of the veteran's back 
problems in service, they did not witness or otherwise have 
first hand knowledge of such problems.  Rather, they indicate 
that their knowledge was based on reports by the veteran.  
Therefore, the additional evidence is essentially cumulative 
in nature and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, it is not new and material for the purpose of 
reopening the claim of entitlement to service connection for 
low back disability.

II.  The Residuals of Bronchitis and Influenza

The threshold question is whether the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim, that is, one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If a claim 
is not well grounded, VA has no duty to assist in the 
development of that claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Murphy, 1 Vet. App. at 81.

In order for a direct service connection claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997), Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Where the determinative issue involves 
medical etiology, competent medical evidence that the claim 
is plausible or possible is required in order for the claim 
to be well grounded.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  LeShore v. Brown, 
8 Vet. App. 406, 408 (1995); Espiritu v. Derwinski, 2 Vet. 
App. at 494-95.

The medical records from both periods of active duty show 
that the veteran was treated on several occasions for coughs 
and colds, diagnosed as acute pharyngitis, flu, viral upper 
respiratory infection, and acute bronchitis.  Although it was 
noted that the veteran did not have such diseases prior to 
service, there was no clinical evidence of any chronic 
residual disability.  Not only were several of the illnesses 
specifically noted as being acute in nature, there were no 
complaints or clinical findings of residual disability during 
the physical examinations performed at the time of his 
separation from either period of service. 

In September and October 1986, the veteran was hospitalized 
for low back disability.  On examination, it was noted that 
he had tobacco bronchitis; however, there was no evidence 
that it was in any way related to service.

There was no further reference to bronchitis or influenza 
until the veteran's VA examination in December 1996, when the 
residuals of those disorders were diagnosed.  It was noted 
that he had had bronchitis and flu in service and annually 
thereafter, until he began getting flu shots in 1980.  The 
diagnosis notwithstanding, the medical records, dated between 
the time of the veteran's discharge from service and 1986 are 
completely negative for any competent evidence of chronic 
influenza or bronchitis or the residuals thereof.  It is 
apparent that the diagnosis suggesting a nexus between the 
bronchitis and flu in service and the recently noted 
residuals was based on a history reported by the veteran, 
rather than the veteran's objective medical records.  
Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence" satisfying the Grottveit v. Brown, 5 Vet. App. 91 
(1993), requirement imposed on a claimant of submitting 
sufficient evidence to render a claim well-grounded.  
Moreover, such evidence cannot enjoy the presumption of 
truthfulness accorded by Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995), because a bare transcription of a lay history 
is not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  

Other than the foregoing VA examination report, the only 
reports of a relationship between the influenza and 
bronchitis in service and those noted after service come from 
the veteran and the lay personnel who have submitted 
statements on his behalf.  As noted above, however, they are 
simply not qualified to render opinions which require medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. at 494-95.  
Accordingly, there is no plausible basis for the veteran's 
claim; and therefore, it is not well grounded.

Although VA has no statutory duty to further assist the 
veteran with a claim which is not well grounded, the Court 
has held that VA may, nonetheless, have a duty to inform the 
veteran of the evidence necessary to render the claim well 
grounded.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
this case, however, VA has already provided such information 
in evidence requests to the veteran, in the Statement of the 
Case, and at his November 1999 hearing.  Moreover, the 
veteran has not cited any outstanding evidence which could 
support his claim.  Consequently, the Board is of the opinion 
that there is no need to further inform the veteran of the 
evidence necessary to render the claim well grounded.


ORDER

The appeal to reopen a claim of entitlement to service 
connection for low back disability is denied.

The claim of entitlement to service connection for a 
pulmonary disability, to include the residuals of bronchitis 
and influenza, is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

